                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  )       Criminal No. 20-cr-00040 (BAH)
                                           )
JESSICA JOHANNA OSEGUERA                   )
GONZALEZ,                                  )
                                           )
       Defendant.                          )
                                           )

       DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S MOTION
         TO WITHDRAW HER MOTION FOR ISSUANCE OF SUBPOENAS

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

and in response to the Court’s November 3, 2020 Minute Order, respectfully moves the Court for

an Order allowing her to withdraw her Motion for Issuance of Trial Subpoenas (ECF 134). Ms.

Gonzalez will contact the Clerk of the Court directly to obtain the trial subpoenas previously

sought through her Motion.

                                           Respectfully submitted,



                                                  /s/ Steven J. McCool
                                           STEVEN J. McCOOL
                                           D.C. Bar No. 429369
                                           JULIA M. COLEMAN
                                           D.C. Bar No. 1018085
                                           McCOOL LAW PLLC
                                           1776 K Street, N.W., Suite 200
                                           Washington, D.C. 20006
                                           Telephone: (202) 450-3370
                                           Fax: (202) 450-3346
                                           smccool@mccoollawpllc.com
                                           jcoleman@mccoollawpllc.com

                                           Counsel for Jessica Johanna Oseguera Gonzalez




                                               1
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of November 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.




                                                    /s/ Steven J. McCool
                                                 STEVEN J. McCOOL




                                            2
